Perkins, J.
Emily II Noble, the wife of James Noble, departed this life, testate, leaving personal property, hers separately, of considerable value.
James Noble, her widower, applied to the Common Pleas Court of the proper county, for direction to the executrix of Emily H. Noble, deceased, to pay to him the value of one-third of the personal estate above mentioned, subject, etc., left by the said Emily. James Noble took nothing under the will. The direction was given, and, we think, rightly.
By the common law, and the law of Indiana, prior to 1853, the husband acquired all the personal property of the wife, by marriage. Her personal estate, and the use of her real estate, came, upon marriage, into the common stock for the benefit of the family.
But, since 1853, her real estate, the income from it, and her personal estate, existing at the marriage, and that acquired by descent, devise or gift, afterward, remain hers, and she is not obliged to appropriate any of it to the support of the family. But if she dies before her husband, then one-third of her estate, real and personal, goes to him, without regard to any will which the wife may have made. This is the express language of the statute. 1 G. & H., p. 295.
Per Curiam.
The judgment below is affirmed, with costs.